United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Kansas City, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Melford V. McCormick, Esq., for the appellant
No appearance, for the Director

Docket No. 14-380
Issued: August 25, 2014

Oral Argument July 8, 2014

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 7, 2013 appellant, through counsel, filed a timely appeal from a
September 17, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
emotional condition in the performance of her federal duties.
FACTUAL HISTORY
On August 22, 2012 appellant, then a 47-year-old mail processor clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed an emotional condition as a
result of her federal employment duties. She stated that her right shoulder and bulging disc
1

5 U.S.C. § 8101 et seq.

injuries were not accepted as work related, which caused her stress and subjected her to
harassment and retaliation at the employing establishment.2 Appellant first became aware of her
condition and of its relationship to her employment on September 24, 2011.3
By letter dated October 24, 2012, OWCP informed appellant that the evidence of record
was insufficient to support her claim. It requested that she provide additional factual and
medical evidence within 30 days.
In a November 11, 2012 narrative statement, appellant noted that, on June 7, 2004, she
was hit by a piece of machinery during work. The claim was accepted for subluxation of the
cervical spine for which she was assigned a registered nurse. Appellant sought treatment with
her chiropractor who treated her for both her cervical condition and her shoulder injury. She
obstained treatment with her chiropractor for six years for a right shoulder injury and the
treatments were paid for by OWCP. Appellant contended that OWCP improperly denied her
claim for a work-related right shoulder injury and the assigned nurse never informed her that the
chiropractor was not considered a qualified physician for this injury. As a result, the employing
establishment failed to abide by her medical restrictions which pertained to her shoulder and
bulging disc injury. Appellant further stated that she was placed off the clock with no pay from
December 5, 2008 to January 3, 2009, causing her to lose her home. She was provided a bid job
within her physician’s restrictions in January 2009, after her union filed a grievance for being
placed off work. Appellant alleged that she was discriminated against because she was African
American and not a military veteran. She underwent shoulder surgery on January 6, 2011 and
was released to work with restrictions in February 2011 but the employing establishment would
not let her return until April 2011, forcing her to use all of her annual and sick leave. Appellant
alleged that Minh Tran, the employing establishment manager distribution operations, harassed
2

On June 7, 2004 appellant filed a traumatic injury claim (Form CA-1) alleging that she sustained injuries to her
neck, back, right leg and left arm that day when she was struck by a box being transported by a power equipment
operator. By decision dated October 8, 2004, OWCP accepted the claim for subluxation of the cervical spine.
Appellant returned to work full time on May 5, 2006. On December 5, 2008 she filed a claim for notice of
recurrence (Form CA-2a). By decisions dated May 4 and December 1, 2009, OWCP denied appellant’s recurrence
claim.
By letter dated September 13, 2010, appellant requested her claim be accepted for a right shoulder condition. By
decisions dated October 22, 2010 and March 7 and September 6, 2011, OWCP denied her request to expand her
claim to include a right shoulder condition, claim number xxxxxx795. On September 23, 2011 appellant filed for
review of OWCP’s September 6, 2011 decision in claim number xxxxxx795. The appeal was docketed as Docket
No. 11-2084. By decision dated July 23, 2012, the Board affirmed the September 6, 2011 OWCP decision.
In an August 19, 2012 decision, OWCP finalized termination of appellant’s medical and wage-loss benefits
related to her accepted cervical condition. Appellant filed for review of the August 19, 2012 decision in Docket No.
12-1146. By decision dated September 18, 2012, the Board reversed OWCP’s August 19, 2012 termination of
compensation and medical benefits. OWCP reinstated appellant’s compensation benefits.
3

The Board notes that appellant has also filed an August 22, 2012 CA-2 form in claim number xxxxxx346 again
alleging that she developed a right shoulder condition as a result of her federal employment duties. By decisions
dated December 17, 2012 and September 11, 2013, OWCP denied her claim finding that the evidence of record
failed to establish that her diagnosed condition was causally related to factors of her federal employment. Appellant
filed for review of the September 11, 2013 decision before the Board which is currently on review in
Docket No. 1411.

2

her and sent her home when she arrived at work. She noted that she was allowed to return to
work on April 2, 2011 and he retaliated by mistreating, harassing and attacking her. Appellant
alleged that the failure of OWCP to accept her right shoulder injury caused her to become
homeless, which resulted in depression and work anxiety from her work-related injury. She
concluded that she had no prior psychiatric conditions.
In a November 20, 2012 witness statement, Juanita Weaver, a postal employee, reported
that she was aware of appellant being knocked down on the job by another mail handler while
operating power equipment. Appellant was placed off the clock in December 2008 without pay.
Ms. Weaver loaned her money to make ends meet.
In a December 11, 2012 e-mail, Mylan D. Winn, a manager, denied appellant’s
allegations of harassment. He noted that appellant was placed off the clock because no claim
was submitted for an injury and as a result, management treated the case as nonjob-related
injury. Mr. Winn further noted that in the situation of a nonjob-related injury, an employee
could request a light-duty assignment and any restrictions were reviewed to place the employee
at work within their restrictions, provided such work is available. He noted that appellant filed a
grievance with the union for being placed off duty and, through the grievance process, was paid
for the time she was off the clock. Mr. Winn noted that she had physical restrictions and
limitations to perform her job requirements as a result of her surgery which caused performance
issues.
A May 26, 2009 unsigned grievance settlement for time spent off the clock on
December 1, 2008 was submitted. It did not identify the circumstances to which it related. Two
payout request history for grievance were also submitted with unidentifiable dates.
By decision dated March 15, 2013, OWCP denied appellant’s emotional condition claim.
It found that she did not establish a compensable work factor.
On April 15, 2013 appellant, through counsel, requested an oral hearing before the
Branch of Hearings and Review. At the July 11, 2013 hearing, counsel for her argued that
OWCP failed to properly accept her claim for a right shoulder injury; that the employing
establishment ignored her work restrictions; that appellant was harassed and mistreated; and that
there was another Equal Employment Opportunity (EEO) complaint investigation underway.
A July 10, 2013 psychiatric evaluation was submitted from Dr. Gilbert R. Parks, a Boardcertified psychiatrist, who reported that appellant’s depression and post-traumatic stress disorder
could be attributed to problems in her workplace, as well as the traumatic incident which caused
her physical injury in June 2004.
On July 18, 2013 counsel argued that appellant’s employing establishment ignored her
work restrictions; OWCP failed to provide support for her June 7, 2004 traumatic injuries when
it failed to accept her right shoulder condition as work related; and the assigned nurse failed to
give proper instructions to appellant.
By decision dated September 17, 2013, OWCP’s hearing representative affirmed the
March 15, 2013 decision, as modified. The evidence of record established that appellant was
placed off work pending receipt of proper documentation to be provided of light or limited-duty
3

work but that this was not a compensable factor of employment. The March 15, 2013 finding
was affirmed as she failed to establish the facts of her remaining allegations.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.4 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.5
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of FECA.6 On the other hand, disability is not covered where it results from an
employee’s fear of a reduction-in-force, frustration from not being permitted to work in a
particular environment or to hold a particular position, or to secure a promotion. Disabling
conditions resulting from an employee’s feeling of job insecurity or the desire for a different job
do not constitute a personal injury sustained while in the performance of duty within the meaning
of FECA.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.8 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
The Board has held that the manner in which a supervisor exercises his or her discretion
falls outside the coverage of FECA. This principal recognizes that a supervisor or manager must
be allowed to perform their duties and that employee’s will, at times, disagree with actions taken.
4

See Debbie J. Hobbs, 43 ECAB 135 (1991).

5

See Ruth C. Borden, 43 ECAB 146 (1991).

6

Lillian Cutler, 28 ECAB 125 (1976).

7

Id.

8

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,
42 ECAB 556 (1991).
9

See William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

4

Mere disagreement with or dislike of actions taken by a supervisor or manager will not be
compensable absent evidence establishing error or abuse.11 Although the handling of leave
requests and attendance matters are generally related to employment, they are administrative
matters and not a duty of the employee.12
For harassment or discrimination to give rise to a compensable disability, there must be
evidence which establishes that the acts alleged or implicated by the employee did, in fact,
occur.13 Mere perceptions of harassment or discrimination are not compensable under FECA.14
A claimant must substantiate allegations of harassment or discrimination with probative and
reliable evidence.15 Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.16 A claimant must
establish a factual basis for his or her allegations of harassment or discrimination with probative
and reliable evidence.17
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.18 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor.19 When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.20
ANALYSIS
Appellant alleged that she sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied her emotional condition claim on the
11

S.M., Docket No. 09-2290 (issued July 12, 2010); Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

12

C.T., Docket No. 08-2160 (issued May 7, 2009); Jeral R. Gray, 57 ECAB 611 (2006).

13

K.W., 59 ECAB 271 (2007); Robert Breeden, 57 ECAB 622 (2006).

14

M.D., 59 ECAB 211 (2007); Robert G. Burns, 57 ECAB 657 (2006).

15

J.F., 59 ECAB 331 (2008); Robert Breeden, supra note 13.

16

G.S., Docket No. 09-764 (issued December 18, 2009); Ronald K. Jablanski, 56 ECAB 616 (2005); Penelope C.
Owens, 54 ECAB 684 (2003).
17

Beverly R. Jones, 55 ECAB 411 (2004).

18

D.L., 58 ECAB 217 (2006); Jeral R. Gray, supra note 12.

19

K.W., 59 ECAB 271 (2007); David C. Lindsey, Jr., 56 ECAB 263 (2005).

20

Robert Breeden, supra note 13.

5

grounds that she did not establish any compensable work factors. The Board must initially
review whether the alleged incidents and conditions of employment are covered employment
factors under the terms of FECA. The Board finds that appellant did not establish any
compensable work factors. Appellant did not meet her burden of proof to establish that she
sustained an employment-related emotional condition.
Appellant did not attribute her emotional condition to her regular or specially assigned
duties under Cutler.21
Appellant made several allegations related to administrative and personnel actions. In
Thomas D. McEuen,22 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under FECA as
such matters pertain to procedures and requirements of the employer and do not bear a direct
relation to the work required of the employee. The Board noted, however, that coverage under
FECA would attach if the factual circumstances surrounding the administrative or personnel
action established error or abuse by the employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing
establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.23
Appellant alleged stress due to OWCP’s failure to accept her right shoulder injury as
causally related to the accepted June 7, 2004 traumatic injury. She argued that OWCP failed to
give her proper instructions regarding her accepted claim. The field nurse assigned to
appellant’s case never informed her that her treating chiropractor was not considered a physician
with respect to treatment of her right shoulder injury. She noted that the work restrictions
pertaining to her right shoulder were ignored, requiring her to use all of her annual/sick leave and
that she had outstanding medical bills due to OWCP’s failure to accept her additional conditions.
To the extent that appellant was alleging that her emotional condition stemmed from problems
related to the processing or handling of her accepted claim, the Board has held that development
of any condition related to such matters does not arise in the performance of duty. The
processing of compensation claims bears no relation to her day-to-day or specially assigned
duties.24
Appellant alleged that the employing establishment did not abide by her work
restrictions. Being required to work beyond one’s physical limitations may constitute a
compensable employment factor; but such allegation must be substantiated by probative and
reliable evidence.25 The record does not contain sufficient evidence to establish that appellant
21

See supra note 6.

22

Supra at note 8.

23

See Richard J. Dube, 42 ECAB 916, 920 (1991).

24

See W.K., Docket No. 06-1278 (issued December 26, 2006); George A. Ross, 43 ECAB 346, 353 (1991);
Virgil M. Hilton, 37 ECAB 806, 811 (1986).
25

Diane C. Bernard, 45 ECAB 223 (1993); Lizzie McCray, 36 ECAB 419, 421 (1985).

6

had specific limitations that were not accommodated by the employing establishment. Appellant
did not provide any details regarding her position, her restrictions from her accepted injuries, the
specific time period involved, how she completed her duties in relation to the difficulties she was
having or any evidence that the employing establishment did not abide by her work restrictions.26
Accordingly, she has not substantiated her allegation of work outside her limitations.27
With respect to appellant’s allegation that she would report for work but would be sent
home by Mr. Tran, there is no evidence to establish this factual allegation. Although the
handling of disciplinary actions, evaluations, leave requests, assignment of work duties and the
monitoring of activities at work are generally related to the employment, they are administrative
functions of the employer and not duties of the employee.28 Absent a showing of error or abuse
on the part of the employing establishment, these administrative matters are not compensable.29
While appellant argued that Mr. Tran unjustly sent her home upon arriving to work, she has not
submitted any evidence to support her claim. Because she has not presented sufficient total
evidence that Mr. Tran acted unreasonably or committed error or abuse, she has failed to
establish a compensable work factor.30
Appellant also alleged that she was improperly placed off work with no pay from
December 5, 2008 to January 3, 2009 and from January 6 to April 2, 2011. The record before
the Board contains a witness statement from Ms. Weaver, a fellow coworker. She reported that
appellant was placed off the clock in December 2008 without pay. A December 11, 2012
statement from Mr. Winn, a manager, noted that appellant filed a grievance for being placed off
duty and, through the grievance process, was paid for the time she was off the clock. A May 26,
2009 unsigned grievance settlement for time spent off the clock on December 1, 2008 was
submitted to the record but did not identify the circumstances to which it related. Two payout
request histories for grievances were also submitted with unidentifiable dates. While the
evidence submitted establishes that appellant was placed off work and provided back pay
through the grievance process, she did not submit sufficient evidence to establish error or abuse
in placing her off work.31 The record does not contain any final grievance or EEO decision
finding fault on the part of the employing establishment for placing her in an off duty status at
any time. The evidence does not establish that any supervisor or manager acted unreasonably or

26

W.K., see supra note 24.

27

Gary E. Kruger, Docket No. 05-1110 (issued September 30, 2005).

28

Cyndia R. Harrill, 55 ECAB 399 (2004).

29

Id.

30

H.C., Docket No. 12-457 (issued October 19, 2012).

31

M.F., Docket No. 13-1356 (issued February 10, 2014).

7

committed error or abuse. Appellant has failed to establish a compensable factor with respect to
these allegations.32
Appellant contended that she was harassed, subjected to retaliation and discriminated
against by Mr. Tran. Actions of a claimant’s supervisor which the claimant characterizes as
harassment may constitute a compensable factor of employment. However, for harassment to
give rise to a compensable disability under FECA, there must be evidence that harassment or
discrimination did, in fact, occur. Mere perceptions or feelings of harassment do not constitute a
compensable factor of employment.33 An employee’s charges that he or she was harassed or
discriminated against, is not determinative of whether or not harassment or discrimination
occurred.34 To establish entitlement to benefits, a claimant must establish a factual basis for the
claim by supporting his or her allegations with probative and reliable evidence.35 Appellant
contended that Mr. Tran harassed her and retaliated against her for filing grievances. She also
alleged that she was discriminated against for being African American and a nonmilitary veteran.
Appellant’s general assertions of dissatisfaction with her supervisor at work does not establish
her allegations as factual.36 Mere perceptions of harassment or discrimination are not
compensable; an she must establish a basis in fact for the claim by supporting her allegations
with probative and reliable evidence.37 The Board finds that appellant has failed to establish that
she was subjected to harassment and discrimination by the employing establishment.
The Board finds that appellant has failed to provide evidence to establish a compensable
factor of employment and her claim was properly denied. As appellant has not established any
compensable work factors, the Board need not consider the medical evidence of record submitted
from Dr. Parks.38
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an emotional
condition causally related to factors of her employment as a mail processor clerk.

32

Administrative and personnel matters also include the handling of disciplinary actions, evaluations and leave
requests, the assignment of work duties, request for a different job and promotions or transfers where absent a
showing of error or abuse, are not considered an employment factor. See Harold B. Einarson, Docket No. 00-348
(issued September 6, 2001).
33

J.C., 58 ECAB 594 (2007); Robert G. Burns, supra note 14; Lorraine E. Schroeder, 44 ECAB 323 (1992).

34

See Ronald K. Jablanski, supra note 16; William P. George, 43 ECAB 1159 (1992).

35

See G.S., Docket No. 09-764 (issued December 18, 2009); C.S., 58 ECAB 137 (2006); Frank A. McDowell, 44
ECAB 522 (1993); Ruthie M. Evans, 41 ECAB 416 (1990).
36

Supra note 4.

37

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

38

Id.

8

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 17, 2013 is affirmed.
Issued: August 25, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

